Waterman, J.
The facts, as we have stated them, are stipulated by the parties. The. question presented is as to the extent of the property upon which the so-called “mulct tax” may be made a lien. If the property of defendant had consisted of two lots, we take it that no one would contend that more than the lot upon which the liquors were kept and sold could be made liable' although both lots may have been inclosed together. We will suggest.another case: Suppose defendant had erected on his lot a block of three stores, two of which he rented. If he sold intoxicating liquor in the third room, could the tax be levied against the whole block Í
As we construe the statute, it makes the property used in connection with the business, and this alone, liable for the tax. If a rúan has divided his property in good faith, so that a part is not used in connection Avith the business, then it is not liable to the tax, whether it be a part of the same platted lot, or a distinct and separate portion of the same block of buildings. Section 1, chapter 62, Laws TAventyfifth General Assembly, provides, in substance, that a tax of six hundred dollars shall be assessed against every person engaged in selling, or keeping with intent to- sell, any intoxicating liquors, and upon any real property “Avitkin or AAdiereon” such liquors are sold; that" such taxes shall be a lien upon all property, personal or real, “used in or connected with the business.” Section 2 of such act makes it the duty of the assessor to return a description of the “real property wherein or whereon such traffic is conducted.” In section II it is provided that the tax “for each place where intoxicating liquors are sold” shall be paid into, the county treasury, etc. Section 17 provides for the written consent of resident *595freeholders owning property within fifty feet “of the premises where said business is carried on,” and that the business shall not be conducted within three hundred feet of any church or school house. We have set out enough to show that the purpose of the law was to single out the particular premises used for the traffic in intoxicating liquors, and not a subdivision of a plat. It does not follow, as appellant seems to think, that the real estate assessed to Leonard for general taxation should, as a matter of course, be made liable to the mulct tax. In making the assessment for general taxation, the assessor has to inquire only as to ownership of the property; for the mulct tax, he is obliged to ascertain its use.
But appellant says that the defendant uses the whole of this lot for his business, in that^the rents he collects from the south half are expended in the purchase of liquors. This does not appear in the record; but, if it were true, it would hardly support appellant’s claim. The law does not contemplate any such indirect use. If it did, a farm owned by defendant, and cultivated by a tehant, might also be taxed. Indeed, such a construction would malee all of a liquor dealer’s real estate from which he derived an income, wherever situated in the county, liable.
It is thought by counsel for appellant that, if the whole lot is not assessable in tbis case; then, perhaps, nothing but the ground upon which the building stands can be held. We cannot assent to this. We think the law intends to subject to the tax, not only the building and the ground upon which it stands, but also all land appurtenant and used in connection therewith. The holding of the district court in remitting the tax as to the south half of the lot was proper, and it is ARRIRMED.